Title: To Thomas Jefferson from Van Staphorst & Hubbard, 26 November 1792
From: Van Staphorst & Hubbard
To: Jefferson, Thomas



Sir
Amsterdam the 26 November 1792

Immediately on receipt of your esteemed favor of 10 Ulto. We paid unto Messrs. W. & J. Willink, and N. & J. Van Staphorst & Hubbard Holld. Cy. ƒ2221.14. for your account, which they place to credit of the United States, and inclose you their Receipt for same.
We beg you will not put yourself to any the least Inconvenience, to reimburse the Advance We are in for you, We assuring you, It is perfectly at your Service, and that We are glad your Confidence in our Disposition to oblige you, induced you to apply to us on the Subject.
Ever happy, in availing ourselves of all Opportunities, to evince our desire to render you the agreeable Offices in our Power, We are with the greatest Esteem and Respect Sir Your most obd hble Servt

N. & J. Van Staphorst & Hubbard

